SUPPLEMENT DATED APRIL 30, 2012 TO PROSPECTUS DATED APRIL 29, 2011 FOR SUN PRIME SURVIVORSHIP VARIABLE UNIVERSAL LIFE INSURANCE ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT D Effective on or about July 15, 2012, the Invesco Van Kampen V.I. Mid Cap Value Fund will change its name to Invesco Van Kampen V.I. American Value Fund. The address for the Home Office of Sun Life Insurance and Annuity Company of New York has changed. The new address is: One Grand Central Place 60 East 42nd Street, Suite 3100 New York, NY10165 THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Sun Prime Survivorship NY4/2012
